Carpinello, J.
(concurring in part and dissenting in part). While we agree with Supreme Court’s award of damages and the majority’s holding that plaintiff is entitled to recover predecision interest from April 9, 1982, we are of the view that, in this instance, it would be inequitable to award such interest based upon 1995 repair costs.
Because the damage award in this case is based upon the cost of remedying defective construction work more than 10 years after the cause of action accrued, and necessarily incorporates amounts attributable to inflation and changes in market conditions in the intervening years, it would be inappropriate to base the calculation of predecision interest on that figure, which may greatly exceed the damages actually incurred at the time of the breach. We believe that the rationale underlying Love v State of New York (78 NY2d 540) dictates that plaintiff should receive interest from 1982 to 1995 on what it would have cost to remedy the breach in 1982 — that being a more accurate measure of the extent to which it was actually harmed during that period — rather than to compute interest on the basis of 1995 costs, which include amounts plaintiff neither expended nor was deprived of using.
Several months after handing down its decision in Love v State of New York (supra), the Court of Appeals revisited the question of the proper method for calculating prejudgment interest, albeit in a somewhat different context. In the wrongful death case of Milbrandt v Green Refractories Co. (79 NY2d 26), the Court of Appeals resolved the issue of whether such interest should be added to an award for future loss which is not discounted to the date of death. In finding that such an award would be an inappropriate double recovery, the Court held that "the addition of such interest would not be compensation at all but a windfall for plaintiff and a punitive sanction on defendant” (supra, at 35). The Court of Appeals noted that its holding was "consistent with the settled doctrine that the goal of damages in a wrongful death action is to compensate * * * for no more than * * * pecuniary loss [and that] * * * [t]he inclusion of such unearned windfall interest is, of course, the antithesis of compensation” (supra, at 35 [citations omitted]). In our view, this method for determining just compensation is equally applicable here and mandates that interest not be awarded on 1995 replacement costs which are not discounted to replacement costs on the date of the breach. Calculating interest on this undiscounted amount would clearly result in an unjustified windfall for plaintiff. To avoid such an unjust *233windfall, we would base the predecision interest award on the cost to repair or replace the defective work as of April 9, 1982, the time of the breach. Accordingly, we would remit this matter to Supreme Court for a hearing on that issue.
White and Peters, JJ., concur with Mercure, J. P.; Carpinello and Yesawich Jr., JJ., concur in part and dissent in part in a separate opinion by Carpinello, J.
Ordered that the order is modified, on the law, with costs to plaintiff, by awarding plaintiff prejudgment interest from April 9, 1982, and, as so modified, affirmed.